DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species b (claims 11-20) in the reply filed on 4/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species a, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/2022 as outlined above.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement(s) (IDS’s) submitted on 4/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is being considered by the examiner.
Claim Objections
Claims 13-14 & 17-18 objected to because of the following informalities:  the claims use the term "upset portion", and the specification uses the term "kick-out".  Appropriate correction is required.
The examiner notes that the “upset portion” of claims 13-14 & 17-18, in the context of the specification, are interpreted as the “kick-out” portions (110284a’, 110284b’) illustrated in Fig. 121 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said proximal articulation member" in line 28 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.
Consequently, claim 15 and its dependent claims are rejected

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, 15-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach et al. (PG Pub US 2014/0263542 A1) hereinafter referred to as Leimbach.

Regarding claim 11, Leimbach discloses: A surgical instrument (310, Fig 12), comprising: 
a handle (326, Fig 12); 
a shaft (308, Fig 12) extending from said handle (illustrated Fig 12), wherein said shaft comprises: 
a frame (10012, Fig 102); and
a rail pin (10011, Fig 102) mounted to said frame (¶ [0342]), wherein said rail pin comprises a flat lock surface (when viewed lengthwise in the proximal or distal direction, the top and bottom surfaces of the rail pin are flat); 
an end effector (312, Fig 12); 
an articulation joint (314, Fig 12), wherein said end effector is rotatably connected to said shaft about said articulation joint (illustrated Fig 12); 
an articulation drive (Interpreted as articulation control system 3000 in conjunction with the articulation joint 1350 and articulation lock 10050), comprising: 
an electric motor (1102, Fig 185; ¶ [0374]); 
a proximal articulation rod (10030, Fig 104A) driveable by said electric motor (¶ [0338] details how a drive force is transmitted through proximal articulation rod 10030; ¶ [0374]), wherein said proximal articulation rod comprises a first cam (10036, Fig 104A), a second cam (10034, Fig 104A), and a drive space defined between said first cam and said second cam (drive space between 10036 and 10034 illustrated in Fig 104A); and 
a distal articulation rod (10040, Fig 104a) engaged with said end effector (engaged with the end effector via 10021, Fig 102), wherein said distal articulation rod comprises a drive portion positioned in said drive space (Fig 104A, drive portion of distal articulation rod is between 10051 and 10052 which overlaps with said drive space); and
an articulation lock (10050, Fig 102), comprising: 
a set of first lock members (10054, Fig 102) rotatably mounted to said distal articulation rod (¶ [0343] details the interaction between the first lock members and the distal articulation rod), wherein said first lock members are positioned in said drive space (Illustrated in Fig 102), wherein each said first lock member is rotatable between a locked position and an unlocked position by said proximal articulation rod when said proximal articulation rod is translated relative to said rail pin (¶ [0343] – “the first lock is a first locking member…. That is rotatable between an unlocking and locking position…”), wherein each said first lock member comprises a first aperture (10052, Fig 104A), wherein said rail pin extends through said first apertures of said first lock members (¶ [0342]; Illustrated Fig 104A), wherein each said first aperture is defined by a first flat sidewall (¶ [0342], the flat sidewall being the face of the lock tang), and wherein said first flat sidewalls are lockingly engaged with said flat lock surface of said rail pin when said first lock members are in their locked position (¶ [0342]-¶ [0343]; See ¶ [0342] – “the interaction between the sidewalls of the lock apertures… and the frame rail… create a resistive or friction force… which can inhibit relative movement between the first lock elements 10054 and the frame rail); 
a set of second lock members (10056, Fig 102)  rotatably mounted to said distal articulation rod (¶ [0345] details the interaction between the second lock members and the distal articulation rod), wherein said second lock members are positioned in said drive space (Illustrated in Fig 102), wherein each said second lock member is rotatable between a locked position and an unlocked position by said proximal articulation rod when said proximal articulation rod is translated (¶ [0345], ¶ [0346] – “In order to release the second lock element… the proximal articulation driver 10030 can be pushed”), wherein each said second lock member comprises a second aperture (10057, Fig 104A), wherein said rail pin extends through said second apertures of said second lock members (¶ [0344]-¶ [0345]; Illustrated Fig 104A), wherein each said second aperture is defined by a second flat sidewall (¶ [0344]-¶ [0345], the flat sidewall being the face of the lock tang), and wherein said second flat sidewalls are lockingly engaged with said flat lock surface of said rail pin when said second lock members are in their locked position (¶ [0344]-¶ [0345], See ¶ [0345] – “the interaction between the sidewalls of the lock apertures… and the frame rail… create a resistive or friction force… which can inhibit relative movement between the second lock elements… and the frame rail”); and 
a spring (10055, Fig 104A) positioned intermediate said set of first lock members and said set of second lock members (Illustrated Fig 104A), wherein said spring is configured to bias set first lock members and said second lock members into their locked positions (¶ [0343], ¶ [0346]).
	
	Regarding claim 12, Leimbach discloses: wherein said end effector further comprises a staple cartridge (1304, Fig 44).

Regarding claim 15, Leimbach discloses: A surgical instrument (310, Fig 12), comprising: 
a shaft (308, Fig 12) comprising: 
a frame (10012, Fig 102); and
a rail pin (10011, Fig 102) mounted to said frame (¶ [0342]), wherein said rail pin comprises a flat lock surface (when viewed lengthwise in the proximal or distal direction, the top and bottom surfaces of the rail pin are flat); 
an end effector (312, Fig 12); 
an articulation joint (314, Fig 12), wherein said end effector is rotatably connected to said shaft about said articulation joint (illustrated Fig 12); 
an articulation drive (Interpreted as articulation control system 3000 in conjunction with the articulation joint 1350 and articulation lock 10050), comprising: 
a proximal articulation rod (10030, Fig 104A) driveable by a motor-driven member (¶ [0338] details how a drive force is transmitted through proximal articulation rod 10030; ¶ [0374]), wherein said proximal articulation rod comprises a first cam (10036, Fig 104A), a second cam (10034, Fig 104A), and a drive space defined between said first cam and said second cam (drive space between 10036 and 10034 illustrated in Fig 104A); and 
a distal articulation rod (10040, Fig 104a) engaged with said end effector (engaged with the end effector via 10021, Fig 102), wherein said distal articulation rod comprises a drive portion positioned in said drive space (Fig 104A, drive portion of distal articulation rod is between 10051 and 10052 which overlaps with said drive space); and
an articulation lock (10050, Fig 102), comprising: 
first lock members (10054, Fig 102) rotatably mounted to said distal articulation rod (¶ [0343] details the interaction between the first lock members and the distal articulation rod), wherein said first lock members are positioned in said drive space (Illustrated in Fig 102), wherein each said first lock member is rotatable between a locked position and an unlocked position by said proximal articulation rod when said proximal articulation rod is translated relative to said rail pin (¶ [0343] - “the first lock is a first locking member…. That is rotatable between an unlocking and locking position…”), wherein each said first lock member comprises a first aperture (10052, Fig 104A), wherein said rail pin extends through said first apertures of said first lock members (¶[0342]; Illustrated Fig 104A), wherein each said first aperture is defined by a first flat sidewall (¶ [0342], the flat sidewall being the face of the lock tang), and wherein said first flat sidewalls are lockingly engaged with said flat lock surface of said rail pin when said first lock members are in their locked position (¶ [0342]-¶ [0343]; See ¶ [0342] – “the interaction between the sidewalls of the lock apertures… and the frame rail… create a resistive or friction force… which can inhibit relative movement between the first lock elements 10054 and the frame rail); 
second lock members (10056, Fig 102)  rotatably mounted to said distal articulation rod (¶ [0345] details the interaction between the second lock members and the distal articulation rod), wherein said second lock members are positioned in said drive space (Illustrated in Fig 102), wherein each said second lock member is rotatable between a locked position and an unlocked position by said proximal articulation rod when said proximal articulation member is translated (¶ [0345], ¶ [0346] – “In order to release the second lock element… the proximal articulation driver 10030 can be pushed”), wherein each said second lock member comprises a second aperture (10057, Fig 104A), wherein said rail pin extends through said second apertures of said second lock members (¶ [0344]-¶ [0345]; Illustrated Fig 104A), wherein each said second aperture is defined by a second flat sidewall (¶ [0344]-¶ [0345]), and wherein said second flat sidewalls are lockingly engaged with said flat lock surface of said rail pin when said second lock members are in their locked position (¶ [0344]-¶ [0345], See ¶ [0345] – “the interaction between the sidewalls of the lock apertures… and the frame rail… create a resistive or friction force… which can inhibit relative movement between the second lock elements… and the frame rail”); and 
a spring (10055, Fig 104A) positioned intermediate said first lock members and said second lock members (Illustrated Fig 104A), wherein said spring is configured to bias set first lock members and said second lock members into their locked positions (¶ [0343], ¶ [0346]).

Regarding claim 16, Leimbach discloses: wherein said end effector further comprises a staple cartridge (1304, Fig 44).
	Regarding claim 19, Leimbach discloses: further comprising a handle (1048, Fig 44), wherein said shaft extends from said handle (Illustrated Fig 44).
	Regarding claim 20, Leimbach discloses: further comprising a housing (¶ [0267]) configured to be attached to a robotic surgical system (¶ [0267], ¶ [0335], ¶ [0510]), wherein said shaft extends from said housing (illustrated Fig 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (PG Pub US 2014/0263542 A1) as applied to claim 11 and claim 15 respectively above, and further in view of Loeve (Scopes Too Flexible ...and Too Stiff, published 2010 on IEEE PULSE).

Regarding claim 13, Leimbach discloses the first lock members nesting together, but does not disclose wherein each said first lock member further comprises an upset portion, and wherein said upset portions of said first lock members are nested with one another.
However, Loeve discloses upset portions (the upset portion being the arcuate shaped surfaces of figure 9), and wherein said upset portions are nested with one another (Fig 9).
Given the teachings of Loeve, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock members of Leimbach with the upset portions of Loeve. This is advantageous “Because of the normal forces that now act between the segments, friction between the segments prevents the surfaces of the segments from sliding over each other. Therefore, the angles between the succeeding segments are locked…” (Page 36 of the publication, page 11 of the attached PDF). In other words, the upset portions increase friction between segments.
Regarding claim 14, Leimbach discloses the second lock members nesting together, but does not disclose wherein each said second lock member further comprises an upset portion, and wherein said upset portions of said second lock members are nested with one another.
However, Loeve discloses upset portions (the upset portion being the arcuate shaped surfaces of figure 9), and wherein said upset portions are nested with one another (Fig 9).
Given the teachings of Loeve, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock members of Leimbach with the upset portions of Loeve. This is advantageous “Because of the normal forces that now act between the segments, friction between the segments prevents the surfaces of the segments from sliding over each other. Therefore, the angles between the succeeding segments are locked…” (Page 36 of the publication, page 11 of the attached PDF). In other words, the upset portions increase friction between segments.
Regarding claim 17, Leimbach discloses the first lock members nesting together, but does not disclose wherein each said first lock member further comprises an upset portion, and wherein said upset portions of said first lock members are nested with one another. 
However, Loeve discloses upset portions (the upset portion being the arcuate shaped surfaces of figure 9), and wherein said upset portions are nested with one another (Fig 9).
Given the teachings of Loeve, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock members of Leimbach with the upset portions of Loeve. This is advantageous “Because of the normal forces that now act between the segments, friction between the segments prevents the surfaces of the segments from sliding over each other. Therefore, the angles between the succeeding segments are locked…” (Page 36 of the publication, page 11 of the attached PDF). In other words, the upset portions increase friction between segments.
Regarding claim 18, Leimbach discloses the second lock members nesting together, but does not disclose wherein each said second lock member further comprises a second upset portion, and wherein said second upset portions of said second lock members are nested with one another. 
However, Loeve discloses upset portions (the upset portion being the arcuate shaped surfaces of figure 9), and wherein said upset portions are nested with one another (Fig 9).
Given the teachings of Loeve, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock members of Leimbach with the upset portions of Loeve. This is advantageous “Because of the normal forces that now act between the segments, friction between the segments prevents the surfaces of the segments from sliding over each other. Therefore, the angles between the succeeding segments are locked…” (Page 36 of the publication, page 11 of the attached PDF). In other words, the upset portions increase friction between segments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited. The references contain articulation locks similar to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW ARDOLINO whose telephone number is (571)272-8176. The examiner can normally be reached Mon-Thu 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.A./Examiner, Art Unit 3731 

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731